Citation Nr: 0325258	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  00-04 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for right hip degenerative 
joint disease with arthroplasty, to include as secondary to 
service-connected degenerative joint disease of the left 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1944 to August 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 2003, the Board informed the veteran that it would be 
undertaking additional development for the issue of 
entitlement to service connection for a right hip disability 
secondary to service-connected degenerative joint disease of 
the left knee.  Specifically, the Board requested VA medical 
records, and ordered a VA examination.  On May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
invalidated the regulation that authorizes the Board to 
undertake development and decide a claim based on that 
evidence, absent a waiver of RO consideration by the veteran. 
(38 C.F.R. § 19.2(a)(2)).  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F3d 1339 (Fed. Cir. 2003).  
There has been no waiver in this case, however, the decision 
of the Board represents a complete grant of the benefit 
sought on appeal, and as such there is no prejudice to the 
veteran in the Board deciding this case without remanding to 
the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
adjudication of the veteran's claim has been obtained by 
the RO.

2.	The veteran's degenerative joint disease of the right hip 
was aggravated by the veteran's service connected 
degenerative joint disease of the left knee.




CONCLUSION OF LAW

Degenerative joint disease of the right hip was aggravated 
(10 degrees of impairment) by the veteran's service connected 
degenerative joint disease of the left knee.  38 U.S.C.A. 
§ 5107 West 2002); 38 C.F.R. §§ 3.102, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2003) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The November 1999 Statement of the Case (SOC) and the 
December 2002 Supplemental Statement of the Case (SSOC) 
advised the veteran of the laws and regulations pertaining to 
his claim for service connection for degenerative joint 
disease of the right hip secondary to service-connected 
degenerative joint disease of the left knee.  These documents 
informed the veteran of the evidence of record and explained 
the reasons and bases for denial.  The veteran was 
specifically informed that service connection for his right 
hip disability was being denied because the evidence did not 
show that the degenerative joint disease of the right hip was 
related to the veteran's degenerative joint disease of the 
left knee.  The SOC and SSOC made it clear to the veteran 
that in order to prevail on his service connection claim, he 
needed to present medical evidence that linked his hip 
disability to his left knee disability, or that showed the 
hip disability was directly related to service.  The RO sent 
a letter to the veteran dated in August 2002 that informed 
him of the provisions of the VCAA and informed him what 
action he needed to take and what action the RO would take on 
his claim.  Specifically he was told that he needed to submit 
evidence showing that he had a disability that was related to 
service, or that showed his degenerative joint disease of the 
right hip was related to a service-connected disability.  The 
RO obtained private medical treatment records, and VA 
treatment notes.  The veteran was provided VA examinations in 
March 1999 and June 2003.  There is no indication that there 
is more information or medical evidence to be found with 
respect to the veteran's claim.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Entitlement to service connection for degenerative joint 
disease of the right hip secondary to service-connected 
degenerative joint disease of the left knee.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003). If a condition noted during service is 
not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2003).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a) (2003); Allen v Brown, 7 
Vet. App. 439 (1995) (en banc).

The veteran does not claim and the record does not show that 
his degenerative joint disease of the right hip is directly 
related to service.  There is no evidence in the service 
medical records that show any right hip disability.  None of 
the VA or private treatment notes suggests a direct link to 
service and neither of the VA examination reports indicates a 
direct link to service for the veteran's right hip 
disability.

However, the veteran is not seeking direct service connection 
for his degenerative joint disease of the right hip.  He is 
claiming that his right hip disability should be considered 
as secondary to his service connected degenerative joint 
disease of the left knee.  The veteran has established 
service connection for degenerative joint disease of the left 
knee, and a 10 percent disability evaluation has been 
assigned.  The VA outpatient treatment notes dated from 1983 
to August 2003 do not indicate any etiology for his right hip 
disability and do not indicate any link to his service-
connected left knee disability.  Private treatment notes 
dated from 1995 to 2002 do indicate that the veteran was 
treated for degenerative joint disease of the right hip but 
no etiology is shown.  The veteran underwent a VA examination 
in March 1999.  The examiner noted that the veteran had 
undergone a right hip replacement and that he had 
degenerative joint disease of the left knee.  The examiner 
offered his opinion that the right hip disability was not the 
result of the service-connected left knee disability.  The 
veteran underwent a second VA examination in June 2003, 
apparently by the same physician who examined him in 1999.  
This time the examiner indicated that after reviewing the 
claims folder, it was his opinion that there was "10 degrees 
of impairment" of the right hip that is attributable to his 
service-connected left knee disability.

The Board finds that, taken as a whole, and giving the 
veteran the benefit of the doubt, the evidence shows that the 
veteran's degenerative joint disease of the right hip was 
aggravated by his service-connected degenerative joint 
disease of the left knee to a measurable (10 degrees) extent.  
The latter VA examination is given greater weight than the 
earlier one since it was apparently by the same examiner and 
included a review of the claims folder, presumably including 
a review of the earlier examination report and opinion.  
Therefore the Board finds that service connection is 
warranted for degenerative joint disease of the right hip.  
38 C.F.R. § 3.310(a) (2003); Allen, 7 Vet. App. 439.




ORDER

Entitlement to service connection for degenerative joint 
disease of the right hip (10 degrees of impairment), by way 
of aggravation, is granted.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



